DETAILED ACTION
This action is in response to the amendment filed on 11/23/2020 which was filed in response to the Final Rejection dated 9/23/2020.
The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior office action.
Any rejections made in a previous office action and not repeated below are hereby withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2020 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites the limitation “wherein the DMT is integrally formed with the structural laminate” and depends on claim 1. However, claim 1 recites the limitation “a discontinuous molded tape (DMT) integrally attached to the structural laminate” in line 4. Therefore, claim 2 does not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Carper et al (USPGPUB 2006/0140771) in view of Brun et al (USPGPUB 2016/0009602).
Regarding claims 1-3, Carper discloses ceramic matrix turbine engine components, and more particularly, an interface layer integrated into the ceramic composite during manufacture to reduce wear and provide a more favorable load distribution (A component for a gas turbine engine) [0002]. In one embodiment, a turbine blade is formed from a plurality of unidirectional prepreg ceramic fiber plies comprising coated prepreg ceramic fiber tows (the component comprising: a structural laminate formed of a plurality of plies comprised of reinforcement fibers embedded within a matrix material) (The component of claim 1, wherein the plurality of plies are unidirectional plies – claim 3) [0019] [0025]. A matrix ply (or plies) is laid up over selected portions of the turbine blades to form wear surfaces [0025]. The matrix ply construction can include silicon carbide powder and molybdenum powder or alternately other types of powder (and a discontinuous molded tape (DMT) attached to the structural laminate, wherein the DMT defines a wear interface) [0025]. Examiner’s note: Carper’s matrix ply (or plies) corresponds to the claimed DMT. Carper further discloses that the matrix ply comprises SiC, silicon, MoSi2, BN and alloys thereof [0025]. The prepreg matrix includes a carbon yielding polymer, carbide powder, and silicon [0024]. Examiner’s note: it is evident that the matrix of Carper’s matrix ply is chemically compatible with the matrix of the prepreg based on the aforementioned list of chemicals used in each of the matrix materials as well as the ability to coat such matrix material onto the turbine blade (a matrix material that is chemically compatible with the matrix material of the structural laminate) [0024]. Carper further discloses that the interface layer (i.e. the aforementioned matrix ply) and the attachment area of the component can be integrated (a discontinuous molded tape (DMT) integrally attached to the structural 
Alternatively, regarding the limitation “wherein the DMT is applied to the structural laminate prior to melt infiltration”, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that the cited prior art meets the requirements of the claimed composite, Carper in view of Brun clearly meet the requirements of present claim 1.
Carper is silent with regard to a discontinuous molded tape (DMT) comprising a plurality of discontinuous reinforcement fragments, discontinuous fibers, or a combination of both, randomly arranged and embedded within a matrix material.
Brun discloses ceramic matrix composites used in the gas turbine and aerospace industries [0001]. Adding chopped fiber (e.g. carbon or SiC-based) to the unreinforced 
Carper and Brun are analogous because both disclose CMC materials used for gas turbine components.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add Brun’s chopped/milled fibers to Carper’s matrix ply.  One of ordinary skill in the art would have been motivated to add Brun’s chopped/milled fibers to Carper’s matrix ply because this would reduce the susceptibility of the composite to crack, delaminate, and/or deform thereby resulting in a product with 
Regarding claim 4, Carper discloses that the lower end of the blade 10 has a matrix surface 32 which contacts a mating surface 34 with dovetail slot 14 of disk 12 (The component of claim 1, wherein a second component is configured to interface with the wear interface of the component) [0019] [Figs. 1 and 2].

    PNG
    media_image1.png
    805
    593
    media_image1.png
    Greyscale


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Carper et al and Brun et al as applied to claim 4 above, and further in view of Vetters et al (USPGPUB 2020/0025012).
Regarding claims 5 and 6, the limitations of claim 4 have been set forth above. Carper further discloses that the silicon of the interface layer has a degree of hardness that is more compatible with adjoining metallic hardware or disks, thereby reducing wear [0027]. The silicon of the interface layer also provides a thickness of material that is compliant, thereby distributing the loadings between the areas of adjoining surfaces [0027]. The interface coating/layer reduces the relative wear experienced at contacting surfaces [0028]. The invention can also be applied to attachment locations for ceramic composites such as shrouds that would benefit from a compliant layer with the aforementioned benefits [0028].
Carper is silent with regards to the interface layer defining an opening.
Vetters discloses gas turbine engines, and more specifically to shrouds that radially encompass the turbine in gas turbine engines [0002]. According to an aspect of the disclosure, a segmented turbine shroud for radially encasing a rotatable turbine in a gas turbine engine comprises a carrier, a ceramic matrix composite (CMC) seal segment, and an elongated pin [0009]. In an embodiment, the CMC seal segment 136 is carried by carrier segment 134 by at least one pin [0072] [Fig. 3A]. CMC seal segment 136 has at least one pin bore flange 180 for pinning the CMC seal segment 136 to carrier segment 134 [0072] [Fig. 3D].

    PNG
    media_image2.png
    564
    741
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    406
    665
    media_image3.png
    Greyscale

An elongate pin is passed through the segment bore 181 [0077]. In some embodiments, the elongated pin is formed from a high temperature nickel alloy, a cobalt alloy or from a metal alloy generally [0138]. In some embodiments of the disclosed CMC seal segment 136, bushings 228 or bore liners can be disposed within segment bore 181 to improve pin load distribution along the length of segment bore 181, to act as a thermal and/or diffusion barrier between the segment bore 181 and elongate pin 210, and to minimize wear caused by relative movement between the segment bore 181 and elongated pin 210 caused by thermal expansion differences [0142]. An elongated pin 210 is disposed within a segment bore 181 [0142] [Fig. 26].

    PNG
    media_image4.png
    402
    238
    media_image4.png
    Greyscale

Carper and Vetters are analogous because both disclose turbine engine components.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Carper in view of Brun’s integrated interface layer with ceramic composite to form the inner surface of Vetters’ segment bore(s) (The component of claim 4, wherein the structural laminate comprises one or more surfaces that define an opening, and wherein the wear interface defined by the DMT is integrally formed with the one or more surfaces of the structural laminate and further defines the opening, and wherein when the second component interfaces with the wear interface, the second component interfaces with the wear interface within the opening – claim 4) (The component of claim 5, wherein the component is a shroud and the structural laminate is a flange of the shroud, and wherein the second component is a pin formed of a metallic material – claim 6).  One of ordinary skill in the art would have been motivated to use Carper’s integrated interface layer with ceramic composite to form the inner surface of Vetters’ segment bore(s) because this would provide a reduction of wear between the contacting surfaces as desired by Vetters and as disclosed by Carper. As discussed above, Carper discloses that the invention can be applied to attachment locations for ceramic composites such as shrouds that would benefit from a compliant layer with the aforementioned benefits [0028] and the interface layer is more compatible with adjoining metallic hardware or disks, thereby reducing wear [0027] and is capable of distributing the loadings between the areas of adjoining surfaces [0028]. Vetters discloses contacting surfaces in a shroud component wherein a metallic pin contacts a CMC segment bore [0138] [0142] and minimizing wear caused by relative movement between the segment bore 181 and elongated pin 210 is desirable as well as improving pin load distribution [0142].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Carper et al, Brun et al, and Vetters et al as applied to claim 5 above, and further in view of Marini et al (USPGPUB 2007/0075455).
Regarding claim 7, the limitations of claim 5 have been set forth above.
Carper is silent with regards to the claimed variable thickness wear interface.
Marini discloses a method of sealing an edge of exposed material such as a 2-dimensional laminated composite structure [0001]. CMC materials are typically anisotropic and is thus susceptible to free edge stresses under thermal and mechanical loads which can result in delaminating and failure of the CMC material and a component formed from the CMC material [0004] [0012-0013]. The CMC component can be a gas turbine engine component [0011]. Lasers are used to create a dense edge surface that improves the resistance of the CMC material 10 to edge stresses and increase the wear and/or hardness properties of the material, which is a long-term concern with respect to surfaces that make contact during use [0013]. In an embodiment, a powder material can be introduced into the laser beam that melts and is subsequently deposited onto an edge surface 30 of the CMC material 10 [0025]. An exemplary coating 34 formed using a powder material 35 is shown in Fig. 4 [0025] [Fig. 4]. 

    PNG
    media_image5.png
    455
    538
    media_image5.png
    Greyscale

The powder improves the hardness or wear resistance of the coating [0027]. Powder material 35 may be used to control a desired height or thickness of coating 32, 34 [0028].  In one aspect, powder material 35 may be deposited onto free edge surface 30 of the CMC material 10 with a portion deposited marginally onto the surfaces of the adjacent sides of edge surface 30 to create a clamping type effect [0028].  In this respect, end portions 36, for example, of an exemplary coating 34 (FIG. 4) may extend or wrap around the lateral corners formed between edge surface 30 and the planar surfaces of CMC material 10 [0028]. The wrapping around of end portions 36 may produce a gripping effect on edge surface 30 that further improves the structural integrity of that free edge [0029].
Marini is analogous because it discloses CMC-based components that can be used in turbine engines.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form wrap-around end portions of Carper in view of Brun and Vetters’ interface layer (i.e., thicker at the edges of the segment bore) (The component of claim 5, wherein the opening has a depth extending between a first end and a second end, and wherein the wear interface defined by the DMT extends between a first side and a second side along at least a portion of the depth of the opening, and wherein the wear interface defines a midline between the first side and the second side, and wherein the wear interface has a thickness extending between the one or more surfaces of the structural laminate and a wear surface of the wear interface, and wherein the thickness of the wear interface is greater proximate at least one of the first side and the second side than the thickness proximate the midline).  One of ordinary skill in the art would have been motivated to form wrap-around end portions of Carper in view of Brun and Vetters’ interface layer because this would provide the aforementioned gripping effect of the interface layer leading to improvement in the structural integrity of the contacting surface of the CMC component as disclosed by Marini.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Carper et al and Brun et al as applied to claim 1 above, and further in view of Shi et al (USPGPUB 2006/0242965).
Regarding claim 8, the limitations of claim 1 have been set forth above. Carper further discloses that the silicon of the interface layer has a degree of hardness that is more compatible with adjoining metallic hardware or disks, thereby reducing wear [0027]. The silicon of the interface layer also provides a thickness of material that is compliant, thereby distributing the loadings between the areas of adjoining surfaces [0027]. The interface coating/layer reduces the relative wear experienced at contacting surfaces [0028]. The invention can also be applied to attachment locations for ceramic composites such as combustion liners that would benefit from a compliant layer with the aforementioned benefits (wherein the component is a combustion liner and the wear interface defined by the DMT is integrally formed with one or more surfaces of the laminate structure of the combustion liner) [0028].
Carper is silent with regards to a metallic ring that interfaces with the interface layer in a combustion liner application.
Shi discloses combustion system for an engine, such as a gas turbine engine, and more particularly, to a compliant metal support for a ceramic combustor liner used in the combustion system [0002]. A support ring 120 can have an outer metal lip 82 that contacts the ceramic combustor liner 24 [0031] [Figs. 5A and 5B].

    PNG
    media_image6.png
    613
    501
    media_image6.png
    Greyscale

The metal support ring provides both radial and axial support to the ceramic combustor liner [0026]. It is desired to minimize stress and increase the compliance between the support ring and the liner [0026]. High loading is undesirable [0031].
Shi is analogous because it discloses ceramic-based combustion liners.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Carper in view of Brun’s integrated interface 

Response to Arguments
Applicant's arguments on page 8, with regard to claims 1-4 rejected under 35 U.S.C. 103 as being unpatentable over Carper et al (USPGPUB 2006/0140771) in view of Brun et al (USPGPUB 2016/0009602) have been fully considered but they are not persuasive. Applicant argues: “the cited references fail to teach or suggest a discontinuous molded tape, made of one of discontinuous carbon fibers, silicon carbide fragments, or a combination of both, that is integrally attached to the 
Examiner’s response: It appears Applicant has two arguments based on the cited portion above. First, the statement “that is integrally attached to the structural laminate prior to melt infiltration” seems to contend that the present claim language in claim 1 requires the DMT to be integrally attached to the laminate prior to a melt infiltration process step. However, the pertinent portions of the claim recite “a discontinuous molded tape (DMT) integrally attached to the structural laminate” and “wherein the DMT is applied to the structural laminate prior to melt infiltration”. Such limitations taken together do not require that the DMT be integrally attached to the laminate prior to a melt infiltration process step.
The second argument seems to contend that Brun’s carbon fiber would be converted to SiC powder during a melt infiltration process step and therefore no fibers would be present in the DMT after a melt infiltration process step. There appear to be two issues with such an argument. First, the current claim language does not require the presence of fibers after a melt infiltration process step. The limitation “wherein the DMT is applied to the structural laminate prior to melt infiltration” does not imply that the fibers in the DMT must be present after the melt infiltration step. Second, Brun discloses using carbon or SiC-based chopped fibers [0030] [0031]. Therefore, even if the carbon fiber is converted to SiC powder during melt infiltration (MI), which the Examiner does not concede, there is no mention of the SiC-based fibers being converted into powder during the MI step. Furthermore, Brun discloses that fiber is still present after MI [0048]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294.  The examiner can normally be reached on Monday through Friday; 9 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


JASPER SABERI
Examiner
Art Unit 1781



/JASPER SABERI/Examiner, Art Unit 1781